EXHIBIT 21 SUBSIDIARIES OF COMMUNITY SHORES BANK CORPORATION Community Shores Bank, a Michigan banking corporation Wholly-owned bank subsidiary of Community Shores Bank Corporation Community Shores Capital Trust I A Delaware business trust subsidiary of Community Shores Bank Corporation Community Shores Financial Services, Inc., a Michigan business corporation Wholly-owned subsidiary of Community Shores Bank Corporation Community Shores Mortgage Company Wholly-owned subsidiary of Community Shores Bank Berryfield Development LLC Wholly-owned subsidiary of Community Shores Mortgage Company All five of the subsidiaries named above with the exception of Community Shores Capital Trust I were organized under the laws of the State of Michigan. Community Shores Capital Trust I was organized under the laws of the State of Delaware.
